Citation Nr: 0827058	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  06-24 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to enhanced dependency and indemnity compensation 
(DIC) benefits.



REPRESENTATION

Appellant represented by:	Daniel D. Wedemeyer, attorney



ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from July 1944 to May 1946.  
He died in November 1982.  The appellant is his surviving 
spouse.

This matter came before the Board of Veterans Appeals (Board) 
on appeal from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which found that clear and 
unmistakable error (CUE) was not present in a January 18, 
1980, rating decision that denied service connection for a 
hernia and thrombophlebitis.

In a May 2001 decision, the Board denied service connection 
for a hernia and thrombophlebitis for accrued benefits 
purposes on the basis of CUE in the January 18, 1990, rating 
decision.  The appellant appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).

By a May 2002 Order, the Court, pursuant to a Joint Motion, 
vacated the Board's decision to the extent it failed to 
address the appellant's reasonably raised claim for enhanced 
DIC benefits.  The Joint Motion stated that the parties 
agreed that the CUE claim should be deemed abandoned. See Pg. 
4 of Joint Motion.

Regarding the issue of entitlement to enhanced DIC benefits, 
the Board acknowledged previously that, as noted in the Joint 
Motion, the appellant submitted a statement in August 1999 in 
which she asserted that she was receiving DIC payments based 
on 38 U.S.C.A. § 1151 and requested that VA review the 
veteran's file and grant DIC under 38 U.S.C.A. § 1318.  She 
asserted that she firmly believed that the veteran should 
have been rated at the 100 percent rate for 10 or more years 
due to total individual unemployability.

By correspondence dated later in August 1999, the RO informed 
the appellant that they had received her claim for enhanced 
DIC benefits, but that a decision on this claim was being 
deferred pending the completion of litigation in the case of 
Hix v. West, 12 Vet. App. 138 (1999).  

In her September 2000 Notice of Disagreement regarding the 
CUE claim, the appellant stated, in part, that she felt 
service connection should have been granted for the veteran's 
inguinal hernia and phlebitis during his lifetime, that 
granting such would have resulted in a 100 percent rating for 
more than 10 years prior to his death, and, therefore, she 
would have received DIC with additional allowance for being 
rated at 100 percent for more than 8 years.  Similarly, on 
her September 2000 VA Form 9, Appeal to the Board, the 
appellant stated, in part, that if the VA had rated the 
veteran correctly, he would have been rated at 100 percent 
for over 10 years prior to his death.

As part of the appellant's April 2002 brief to the Court, it 
was contended, in part, that the Board erred by not 
adjudicating her plainly raised claim for enhanced DIC 
benefits.  Moreover, as stated above, the Court, pursuant to 
a joint motion, vacated the Board's May 2001 decision to the 
extent it failed to provide adequate reasons and bases for 
the appellant's reasonably raised claim for enhanced DIC 
benefits.  Thereafter, in a November 2002 statement, the 
appellant's attorney contended that the Board should direct 
the RO to immediately adjudicate the appellant's claim for 
enhanced DIC benefits.

In a remand order dated in December 2002,  the Board remanded 
the case for the RO to consider this issue in the first 
instance.  Subsequently, in March 2007, the Board again 
remanded the case for the purpose of having the RO 
readjudicate the claim in light of a recent Court decision.  
The case has now been returned to the Board for further 
appellate review.  


FINDINGS OF FACT

1.  The veteran died in November 1982, at the age of 57 
years.

2.  During his lifetime, the veteran established service 
connection for partial resection of the small bowel, rated as 
40 percent disabling effective from December 30, 1958; 
residuals of a shell fragment wound of the left kidney with 
nephrolithiasis, rated as 30 percent disabling from September 
18, 1979, and rated previously as noncompensably disabling 
from March 1, 1953; residuals of shell fragment wound Muscle 
Group XIX, moderate, abdomen, rated as 10 percent disabling 
effective from March 1, 1953; removal of the right testicle, 
rated as 10 percent disabling effective from March 1, 1953; a 
laceration of the bladder, rated as 10 percent effective from 
March 1, 1953; laceration of the urethra, rated as 
noncompensably disabling; postoperative residuals of the 
large bowel, rated as noncompensably disabling.  A combined 
rating of 70 percent had been in effect since September 18, 
1979, and a prior combined rating of 60 percent had been in 
effect since December 30, 1958.  The veteran had a total 
disability rating based on individual unemployability 
effective from September 18, 1979.  

3.  DIC benefits have been awarded under 38 U.S.C.A. § 1151.  

4.  The appellant has submitted a claim for enhanced DIC 
benefits under 38 U.S.C.A. § 1311 based on hypothetical 
entitlement to a total disability rating for a continuous 
period of at least 8 years prior to death.

5.  The appellant does not allege clear and unmistakable 
error in any prior decision pertaining to the ratings for the 
veteran's service-connected disabilities.  




CONCLUSION OF LAW

The criteria for entitlement to increased DIC under 
38 U.S.C.A. § 1311 based on entitlement to a total disability 
rating for a continuous period of at least 8 years prior to 
death are not met.  38 U.S.C.A. § 1311 (West 2002); 38 C.F.R. 
§ 20.1106 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the RO made a mistake by denying 
entitlement to increased DIC based on hypothetical 
entitlement of the veteran to a total disability rating for a 
continuous period prior to death.  She asserts that he was 
disabled and that he should have had a 100 percent rating for 
at least eight years prior to his death.  

The Veterans Claims Assistance Act of 2000 (VCAA) defines the 
obligations of the VA with respect to the duty to assist 
claimants in the development of their claims.  First, the VA 
has a duty to notify the appellant and representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103.  Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A.  The VA has promulgated revised 
regulations to implement these changes in the law.  See 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

The Board finds that the VA's duties under the law and 
implementing regulations have been fulfilled.  An appropriate 
notification letter was provided to the appellant in November 
2003.  Moreover, as the appellant is represented by an 
attorney, any deficiency in the notification letter would be 
harmless as the attorney would have knowledge of the elements 
need to establish a claim, etc.  The Board also finds that 
all relevant facts have been properly developed, and that all 
evidence necessary for equitable resolution of the issue on 
appeal has been obtained.  As will be explained more fully 
below, the development of evidence in a case such as this is 
very limited as the claim for hypothetical entitlement is to 
be evaluated based on the evidence which is of record at the 
time of the veteran's death, or evidence of which the VA had 
control as of the date of death.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.

In the circumstances of this case, a remand to have the RO 
take additional action under the VCAA and implementing 
regulations would serve no useful purpose.  See  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
claimant in this case.  Further development and further 
expending of the VA's resources are not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the claimant in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

During his lifetime, the veteran established service 
connection for partial resection of the small bowel, rated as 
40 percent disabling effective from December 30, 1958; 
residuals of a shell fragment wound of the left kidney with 
nephrolithiasis, rated as 30 percent disabling from September 
18, 1979, and rated previously as noncompensably disabling 
from March 1, 1953; residuals of shell fragment wound Muscle 
Group XIX, moderate, abdomen, rated as 10 percent disabling 
effective from March 1, 1953; removal of the right testicle, 
rated as 10 percent disabling effective from March 1, 1953; a 
laceration of the bladder, rated as 10 percent effective from 
March 1, 1953; laceration of the urethra, rated as 
noncompensably disabling; postoperative residuals of the 
large bowel, rated as noncompensably disabling.  A combined 
rating of 70 percent had been in effect since September 18, 
1979, and a prior combined rating of 60 percent had been in 
effect since December 30, 1958.  The veteran had a total 
disability rating based on individual unemployability 
effective from September 18, 1979.

The veteran died in November 1982, at the age of 57 years.  
DIC benefits have been awarded under 38 U.S.C.A. § 1151.  The 
appellant has submitted a claim for enhanced DIC benefits 
under 38 U.S.C.A. § 1311 based on hypothetical entitlement to 
a total disability rating for a continuous period of at least 
8 years prior to death.

The RO subsequently denied the claim on the basis that the 
veteran had been rated as 100 percent disabled for a period 
of less than eight years.  The appellant has perfected an 
appeal of that decision.  

Under 38 U.S.C.A. § 1311(a)(2), the rate of dependency and 
indemnity compensation paid to a surviving spouse may be 
increased in the case of a veteran who at the time of death 
was in receipt or was entitled to receive (or but for the 
receipt of retired pay or retirement pay was entitled to 
receive) compensation for a service-connected disability that 
was rated totally disabling for a continuous period of at 
least 8 years immediately preceding death.  In determining 
the period of a veteran's disability for purposes of the 
preceding sentence, only periods in which the veteran was 
married to the surviving spouse shall be considered.

The Board notes that a regulation pertaining to claims for 
increased DIC under 38 U.S.C.A. § 1311 was revised during 
the course of this appeal.  In a document published in the 
Federal Register on December 21, 2001 (66 FR 65861), VA 
proposed to amend the practice rule concerning claims for 
death benefits by survivors of veterans.  The rule stated 
that, with certain exceptions, issues involved in a 
survivor's claim for death benefits will be decided without 
regard to any prior disposition of those issues during the 
veteran's lifetime.  The VA proposed to add an exception to 
clarify that this rule does not apply to claims for 
"enhanced'' DIC under 38 U.S.C. 1311(a)(2).  This amendment 
was necessary to comply with the order of the United States 
Court of Appeals for the Federal Circuit in National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) (NOVA).  In 
the case, the court noted that Sec. 20.1106 was apparently 
inconsistent with another VA regulation, 38 CFR 3.22.  The 
Court ordered VA to issue regulations to either remove or 
explain the apparent inconsistency.  In the NOVA decision, 
the Federal Circuit concluded that 38 CFR 3.22 and 38 CFR 
20.1106 stated apparently inconsistent interpretations of 
virtually identical statutes codified at 38 U.S.C. 1318(b) 
and 38 U.S.C. 1311(a)(2), respectively.  Both statutes 
authorize payment of certain DIC benefits to survivors of 
veterans who were, at the time of death ``entitled to 
receive'' disability compensation for a service-connected 
disability that was rated totally disabling for a specified 
number of years immediately preceding death.  The court 
concluded that Sec. 3.22 interprets 38 U.S.C. 1318(b) as 
providing that the question of whether the veteran was 
``entitled to receive'' such benefits would be governed by 
VA decisions during the veteran's lifetime, except where 
such decisions are found to contain a clear and unmistakable 
error (CUE).  The court concluded that Sec. 20.1106 
interprets 38 U.S.C. 1311(a)(2), as requiring VA to 
disregard all decisions during the veteran's lifetime.  The 
court directed VA to conduct rulemaking to either revise one 
of its regulations to harmonize its interpretation of the 
statutes or to explain the basis for the apparent 
inconsistency in its interpretation of those statutes.

In response to the Court's directive, the VA concluded that 
the language, context, and legislative history of 38 U.S.C. 
1318(b) and 38 U.S.C. 1311(a)(2), viewed together, clearly 
evinced Congress's intent to authorize DIC only in cases 
where the veteran's entitlement to total disability 
compensation for the specified number of years prior to death 
was established by ratings during the veteran's lifetime or 
by correction of CUE in such decisions.  Accordingly, 
38 C.F.R. § 20.1106 was amended to clarify that, as with 
decisions under 38 U.S.C. 1318, decisions under 38 U.S.C. 
1311(a)(2) will be decided taking into consideration prior 
dispositions made during the veteran's lifetime of issues 
involved in the survivor's claim.  The effect of this change 
was to make VA's position clear that entitlement to benefits 
under either 38 U.S.C. 1318 or 38 U.S.C. 1311 must be based 
on the determinations made during the veteran's lifetime, or 
challenges to such decisions on the basis of clear and 
unmistakable error, rather than on de novo posthumous 
determinations as to whether the veteran hypothetically could 
have been entitled to certain benefits if he or she had 
applied for them during his or her lifetime.  See 67 Fed. 
Reg. 16317. 

The revision of section 20.1106 was not a "substantive" 
change.  Rather, the change made to this section was part of 
an "interpretive rule" reflecting the Secretary's 
conclusion that VA has never been authorized, or had the 
authority, under section 1311 to award additional DIC 
benefits where the veteran merely had hypothetical, as 
opposed to actual, entitlement to compensation.  

In light of this position taken by the Secretary in the 
Supplementary Information that accompanied the rule changes, 
the Board finds that Karnas is not applicable in this 
situation, and that entitlement to section 1311 additional 
DIC benefits cannot be established by way of hypothetical 
entitlement, no matter when the claim was filed. 

The VA's interpretation is confirmed by the decision by the 
United States Court of Appeals for the Federal Circuit in 
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II) in which that Court stated that: 

The Department should also continue to process 
claims for survivor benefits that would be rejected 
because they are based on the filing of new claims 
after the veteran's death, since we have found that 
the Department's interpretation of the statue as 
barring such claims is permissible and reasonable...

More recently, the United States Court of Appeals for the 
Federal Circuit reviewed the case law governing retroactive 
application of changes in law and held that the amended 
version of section 3.22 could be applied to claims pending 
prior to the amendment in January 2000, as this claim was. 
Rodriguez v. Peake, No. 2006-7023 (Fed. Cir. 2007).

Applying these principles to the present case, the Board 
finds initially that the RO was correct in noting that the 
veteran had not been rated as 100 percent disabling during 
the eight years preceding his death.  In addition, the Board 
notes that there is no indication that he would have been 
rated as 100 percent disabled except for clear and 
unmistakable error in a prior decision.  In this regard, the 
appellant has not alleged any clear and unmistakable error in 
any prior decision.  In a Joint Motion  dated in May 2002, 
the parties agreed that a claim of clear and unmistakable 
error in a rating of January 1980 had been abandoned.  
Rather, her claim is based on hypothetical entitlement during 
his lifetime.  She asserts that medical evidence which is of 
record shows that he had been unemployable for at least eight 
years before his death.  Significantly, however, as is 
discussed above, a claim for DIC based on hypothetical 
entitlement is precluded by the terms of the revised version 
of 38 C.F.R. § 20.1106.  As already noted, the Courts have 
held that "hypothetical entitlement" as an additional basis 
for establishing eligibility to enhanced DIC benefits is 
prohibited regardless of when the claim is filed.  For the 
foregoing reasons, the Board finds that the claim for 
additional DIC under 38 U.S.C.A. § 1311 based on hypothetical 
entitlement to a total disability rating for a continuous 
period of at least 8 years prior to death must be denied as a 
matter of law.





ORDER

Entitlement to additional DIC under 38 U.S.C.A. § 1311 based 
on entitlement to a total disability rating for a continuous 
period of at least 8 years prior to death is denied.




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


